FILED
                              NOT FOR PUBLICATION                           OCT 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BLANCA MARIA ROSAS-ANGELES,                       No. 12-71815

               Petitioner,                        Agency No. A077-190-477

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Blanca Maria Rosas-Angeles, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s denial of her motion to reopen removal proceedings

based on ineffective assistance of counsel. We have jurisdiction under 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen.

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition

for review.

      The BIA did not abuse its discretion in denying Rosas-Angeles’s motion to

reopen where she failed to establish prejudice arising from the alleged ineffective

assistance by former counsel. See id. at 793-94 (“[P]rejudice results when the

performance of counsel was so inadequate that it may have affected the outcome of

the proceedings.” (emphasis in original) (internal quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                          2                                     12-71815